


109 HR 5888 IH: To direct the Secretary of Homeland Security to ensure

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5888
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mrs. Wilson of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the Secretary of Homeland Security to ensure
		  that an individual may file an orphan petition for at least 2 years after
		  approval of an advanced processing application.
	
	
		1.Short TitleThis Act may be cited as the Helping
			 Families Adopt Orphans Act.
		2.Extension of time
			 to file orphan petition
			(a)In
			 generalThe Secretary of Homeland Security shall ensure that any
			 covered individual may file an orphan petition for at least 2 years after the
			 approval of the individual's advanced processing application.
			(b)Fees and
			 requirementsThe Secretary of Homeland Security shall not require
			 a covered individual who timely files an orphan petition to pay any fees or
			 complete any requirements that—
				(1)the individual has
			 already paid or completed in conjunction with the advanced processing
			 application; or
				(2)are contingent on
			 the amount of time that elapses between the approval of the advanced processing
			 application and the filing of the orphan petition.
				(c)Additional
			 feesThe Secretary of
			 Homeland Security shall not require any person who was a covered individual on
			 the date of enactment of this Act to pay any fee for the timely filing of an
			 orphan petition, unless that fee was required at the time the advanced
			 processing application was approved.
			(d)DefinitionsIn
			 this section:
				(1)The term
			 covered individual means any individual whose advanced
			 processing application was approved on or after January 1, 2005.
				(2)The term
			 orphan petition means the Petition to Classify Orphan as an
			 Immediate Relative or such form that is a successor to that form.
				(3)The term
			 advanced processing application means the Application for
			 Advance Processing of Orphan Petition or such form that is a successor to that
			 form.
				
